Citation Nr: 1811293	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-31 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Whether reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred as a result of private hospitalization at McLaren Northern Michigan Hospital in March and April 2013 is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1967 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative determination by the VA Medical Center located in Saginaw, Michigan, which denied reimbursement of medical care expenses incurred at a non-VA facility because the claim was not timely filed.

In November 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing has been associated with the record. 

As concerns characterization of the Veteran's claim, the Board notes that, at the time of November 2013 administrative decision on appeal, the Veteran was not yet service-connected for lymphoma, and not in receipt of a 100 percent disability rating that retroactively included the dates under consideration in this decision.  Therefore, the VAMC confined its analysis exclusively to the provisions of 38 U.S.C. § 1725 for payment or reimbursement for emergency services for non-service connected conditions at non-VA facilities, and denied the Veteran's claim as being untimely filed.  However, during the pendency of this appeal, service connection for lymphoma was granted, and a 100 percent disability rating was assigned from March 30, 2013.  Thus, the Veteran is now found to have a total disability permanent in nature from a service-connected disability and consideration of 38 U.S.C. § 1728 is appropriate.   


FINDINGS OF FACT

1.  In March and April 2013, the Veteran sought treatment at the emergency department of, and was subsequently admitted to, McLaren Northern Michigan Hospital, a private hospital, for symptoms that were determined to be due to lymphoma.
2.  An April 2014 rating decision established service connection for lymphoma, rated as 100 percent disabling and effective March 30, 2013.  

3.  The treatment obtained by the Veteran was for a medical emergency such that a prudent layperson would reasonably expect that a delay in seeking immediate medical attention would be hazardous to health, and VA facilities were not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previous authorized, for services at McLaren Northern Michigan Hospital in March and April 2013, have been met.  38 U.S.C. §§ 1728, 5107 (2012); 38 C.F.R. § 17.120 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C. § 1703 (a) (2012).  Although the Veteran discussed his symptoms with VA medical personnel in the days prior to seeking treatment at the emergency department of a private hospital, the evidence does not support that he received actual prior authorization for private medical treatment.  Additional steps were required to complete the process of obtaining authorization.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  As the evidence indicates that the services rendered were not authorized by VA, it must be determined whether the Veteran is otherwise entitled to reimbursement for services not previously authorized.  See 38 U.S.C. 
§§ 1725, 1728 (2012); see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

As noted in the Introduction, the Veteran's claim was initially analyzed, and denied, under the provisions of 38 U.S.C. § 1725, which-in pertinent part-concerns unauthorized treatment for a non-service connected disability.  It is undisputed that the Veteran sought treatment at McLaren Northern Michigan Hospital in March and April 2013 for lymphoma, which was retroactively found in an April 2014 rating decision to be service connected, effective March 30, 2013.  Therefore, the Board finds that it is more appropriate to apply 38 U.S.C. § 1728 to the Veteran's claim.  

Under 38 U.S.C. § 1728, to be entitled to payment or reimbursement for medical expenses incurred at a non-VA facility (including related travel expenses), there must be a showing that the following three criteria are met: 

(a) the care and services rendered were (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47 (i)(2); and

(b) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C. § 1728 (2012); 38 C.F.R. § 17.120 (2017). 

Failure to satisfy any one of the three criteria listed above precludes VA from paying unauthorized expenses of medical care, or any medical services including transportation, incurred at a private hospital.  38 C.F.R. § 17.120 (2017).  The provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive, meaning that each of the three criteria must be met in order for reimbursement to be authorized.  See Malone v. Gober, 10 Vet. App. 539, 544 (1997) (finding that all three eligibility requirements under 38 U.S.C. § 1728 must be met).

At the outset, the medical evidence of record clearly shows that the Veteran was seeking treatment for lymphoma at McLaren Hospital.  Thus, the Board finds that he meets the criteria of 38 C.F.R. § 17.120 (a)(1).

Furthermore, a review of the evidence of record reveals multiple factors which indicate that the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In his May 2014 Notice of Disagreement and August 2014 substantive appeal, the Veteran described in detail the circumstances surrounding his treatment at McLaren Hospital in March 2013.  He indicated that he had been experiencing a host of symptoms, to include back pain, fatigue, anxiety, and rapid weight loss.  He had requested, but was not provided, certain diagnostic tests through his VA Community Based Outpatient Clinic in the days leading up to the hospitalization.  On the day he was hospitalized, his back pain had increased markedly, and he had not slept for 2 days because of the pain.  He was physically unable to stand at a sink, or use a toilet.  Thus, he was taken by ambulance to the emergency department at McLaren Hospital, where he was assessed, immediately admitted and stabilized.  Testing at the hospital showed his symptoms were due to lymphoma.

The determining factor for reimbursement purposes is not whether the Veteran in fact had an emergency condition, but whether the Veteran had a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. The Board finds the Veteran's contentions herein to be credible, and based on the symptoms described therefore finds it reasonable that the Veteran, or any prudent layperson, would have considered delay in treatment hazardous to their health.  Under these circumstances, the Board concludes that the Veteran was treated for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to health.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009) (noting that in determining whether the prudent layperson standard has been met, an adjudicator may consider both medical and lay evidence; however, medical evidence finding an emergency existed is not required). 

The Board also finds that a VA treatment facility was not reasonably available. Based on the geographic location of his home and a map of VA's medical facilities, the VA facility nearest to the Veteran's home was almost 2 hours away.  The VA Medical Center in Saginaw, through which his medical treatment was mainly performed, was over 2 hours away.  Conversely, the McLaren Hospital was less than 20 minutes from his home.  Thus, in light of the Veteran's description of his symptoms on the night of his hospitalization, the Board finds that travel to a VA medical center for treatment was not feasible under these emergency circumstances. 

Therefore, the Board finds that all of the criteria for reimbursement of the unauthorized medical expenses under 38 U.S.C. § 1728 have been met in this case. Therefore, the appeal is granted.


ORDER

Reimbursement by the Department of Veterans Affairs for medical expenses incurred as a result of private hospitalization at McLaren Northern Michigan Hospital in March and April 2013 is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


